DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 31 January 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 14, 17 
Claims cancelled: none
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are directed towards newly amended claim language for ranking the content serving components; the arguments are directed towards Bishop and Karlsson not teaching comparing the content serving components as associated with models for assigning probabilities of user interactions and ranking the content serving components. However, these arguments are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Examiner notes that the grounds of rejection presented herein utilizes newly cited Geyik in addition to the previously applied primary reference of Bishop. 
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (Pub. #: US 10,769,676 B2) in view of Geyik et al. (Pub. #: US 2015/0227963 A1).
Claim 1:
A method for online advertising campaign management for delivering online advertisements, comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component to control bidding by a first content serving component for a set of content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
controlling the first budget pacing component to control the bidding by the first content serving component according to a first portion of a content item budget, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner throughout the day" and Col. 4, Line 3-10: "Bid rate refers to a number of advertisement bids to submit to an advertisement delivery system within a unit of time (e.g., one second, one minute, etc.). The bid rate facilitates control, minimization, or even eliminates overspending or underspending. The bid rate is based on a given spend rate such that bid rate is intended to effectuate placement of an amount of advertisement bids that correspond with the spend rate, or spend rate per bidder." Examiner notes that 0043 of the specification makes clear that the structure of the invention of dividing the total spending amount between one or more content serving and budget pacing components effectuates the "if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of the second portion of the content item budget". That is the system checks that the component won't "steal" budget by assigning only a portion of the total budget to each independent content serving and budget pacing component combination.)
and controlling the second budget pacing component to control the bidding by the second content serving component according to the second portion of the content item budget.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)


As for "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 2:

Bishop does not appear to specify determining performance based on revenue associated with utilization of a model and ranking the components based on their performance. However, Geyik teaches "sub-campaigns" (i.e., content serving components) that have their own "targeting criteria" and "probabilistic weights" (i.e., probability models) with each component 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 3:
determining the second portion of the content item budget based upon a traffic share of content display opportunities routed to the second content serving component.
(Bishop: Col. 9, Ll. 1-31)
Claim 4:
assigning a first traffic share of content display opportunities to the first content serving component and a second traffic share of content display opportunities to the second content serving component; setting the first portion of the content item budget as a first percentage of the content item budget, wherein the first percentage is derived from a first traffic share percentage of the first traffic share; and setting the second portion of the content item budget as a second percentage of the content item budget, wherein the second percentage is derived from a second traffic share percentage of the second traffic share.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
Claim 5:
dynamically modifying the first traffic share to create a modified traffic share for the first content serving component.
(Bishop: Col. 10, Ll. 12-58 with the triggering "events" adjusting the allocation of bids)
Claim 6:

(Bishop: Col. 10, Ll. 12-58 with the triggering "events" adjusting the allocation of bids)
Claim 7:
wherein one or more of the set of content items are budget constrained content items with a set budget for a time period.
(Bishop: Col. 8, Ll. 16-35)
Claim 8:
wherein the set budget is to be depleted within the time period.
(Bishop: Col. 8, Ll. 16-35)
Claim 9:
setting a new spend amount per content item for the first budget pacing component as a percentage of the content item budget based upon the modified traffic share and an overall spend of the first budget pacing component and the second budget pacing component.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 10:
assigning a plurality of budget pacing components to control bidding by a plurality of content serving components, wherein each budget pacing component is assigned a budget as a function of a traffic share.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 11:
wherein multiple budget pacing components are assigned to control bidding by a single content serving component.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; each local bidding manager has their own budget and pacing and being geographically dispersed "to handle media traffic from regional advertising delivery systems or advertisement exchanges" in at least Col. 4, Ll. 19-27)
Claim 12:

(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
Claim 13:
tracking amounts spent by individual budget pacing components per content item; and providing the amounts to the budget pacing components.
(Bishop: Col. 12, Line 46 - Col. 13, Line 2)
Claim 14:
A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component to control bidding by a first content serving component for a set of content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
controlling the first budget pacing component to control the bidding by the first content serving component according to a first portion of a content item budget derived from a traffic share of the first content serving component, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
(Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner 
and controlling the second budget pacing component to control the bidding by the second content serving component according to a second portion of the content item budget, wherein the second portion of the content item budget is derived from a traffic share of the second content serving component;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)


As for "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 15:
wherein the operations comprise: controlling the first content serving component to assign ranks to content items based upon bid values assigned by the first budget pacing component and probabilities of user interactions assigned to content items by the first content serving component.
(Bishop: Col. 11, Ll. 51-67)
Claim 16:

(Bishop: Col. 11, Ll. 51-67)
Claim 17:
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
(Bishop: Col. 15, Ll. 11-25)
assigning a first budget pacing component to control bidding by a first content serving component for a set of budget constrained budget constrained content items to display; assigning a second budget pacing component to control bidding by a second content serving component for the set of content items to display; 
(Bishop: Col. 3, Ll. 16-35; Col. 3, Ll. 55-64 "local bidding managers" correspond to budget pacing components)
controlling the first budget pacing component to control the bidding by the first content serving component according to a first portion of a content item budget derived from a traffic share of the first content serving component, wherein the controlling the first budget pacing component to control the bidding by the first content serving component comprises: tracking spending by the first content serving component for each content item;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45)
and controlling the first content serving component to stop bidding if subsequent bidding would cause the first content serving component to spend more than the first portion of the content item budget and steal at least some of a second portion of the content item budget;
(Bishop: Col. 3, 36-64 with the disclosure that each bidder can expend it's budget "in the early hours of a day" if the pacing system does not provide for a "generally consistent manner throughout the day" and Col. 4, Line 3-10: "Bid rate refers to a number of advertisement bids to submit to an advertisement delivery system within a unit of time (e.g., one second, one minute, etc.). The bid rate facilitates control, minimization, or even eliminates overspending or underspending. The bid rate is based on a given spend rate such that bid rate is intended to 
and controlling the second budget pacing component to control the bidding by the second content serving component according to a second portion of the content item budget, wherein the second portion of the content item budget is derived from a traffic share of the second content serving component;
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31)


As for "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to "assign as much of the budget as possible to the sub-campaigns that perform better (e.g., have a high return-on-investment)" (Geyik: 0072).
Claim 18:

Bishop does not appear to specify, "
It would have been obvious to one of ordinary skill at the time the invention was filed to modify Bishop with the technique of controlling "sub-campaigns" based upon their ROI ranking relative to each other as taught by Geyik. Motivation to combine Bishop with Geyik comes from both references detailing methods of controlling online advertisement spending and in order to 
Claim 19:
wherein the first content serving component utilizes a first model to assign probabilities of user interaction with the set of budget constrained content items and the second content serving component utilizes a second model to assign probabilities of user interaction with the set of budget constrained content items.
(Bishop: Col. 7, Line 48 - Col. 8, Line 14; Col. 8, Ll. 36-45, Col. 9, Ll. 1-31; Bishop teaches that each set of bidders in a "local bidding manager" are computed as an independent group in at least Col. 12, Ll. 46-59)
Claim 20:
wherein there is a one to one relationship between budget pacing components being assigned to content serving components.
(Bishop: Figure 1 and Figure 3)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688